ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that RICHARD M. FOLEY, JR., of MARLTON, who was admitted to the bar of this State in 1974, and who was thereafter suspended from the practice of law for two concurrent periods of two years effective October 21, 1992, and who remains suspended at this time, be suspended from practice for an additional period of two years, consecutive to the current two-year suspensions, for additional misconduct, including gross neglect (RPC 1.1(a)), misrepresentations to a client regarding the status of a matter (RPC 8.4(c)) and failure to file an affidavit in compliance with Administrative Guideline No. 23;
*50And the Disciplinary Review Board further recommending that prior to reinstatement to practice respondent demonstrate proof of fitness to practice and the successful completion of the ICLE Skills and Methods core courses and that on reinstatement respondent practice under the supervision of a proctor;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and RICHARD M. FOLEY, JR., is hereby suspended from the practice of law for a period of two years effective October 22, 1994, and until further Order of the Court; and it is further
ORDERED that prior to reinstatement respondent demonstrate his fitness to practice law and the successful completion of the ICLE Skills and Methods core courses; and it is further
ORDERED that should respondent intend to practice law as a sole practitioner after restoration to practice, that practice shall be under the supervision of a proctor approved by the Office of Attorney Ethics until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply "with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent reimburse the Office of Attorney Ethics and the Disciplinary Review Board for appropriate administrative costs incurred in the prosecution of this matter.